


Exhibit 10.1
Asset Purchase and Sale
Agreement
By and Between


China YouTV Corp.
and
First Light Resources Limited


April 1, 2009
 
 
 
 
 
 


The parties to this Asset Purchase and Sale Agreement (“Agreement”), effective
as of April 1, 2009 (“Effective Date”), are First Light Resources Limited, an
Ontario corporation (“1st Light” or the “Seller”), and China YouTV Corp., a
Nevada company (“Buyer”).


RECITALS


A. Seller is an Ontario company with offices in Sarnia, Ontario.
B. Seller is a junior mineral resource exploration company, exploring and
developing economically viable mineral deposits situated in well known and
historically proven mining areas (the “Business”).
C. Subject to the terms and conditions contained in this Agreement, Seller
desires to sell to Buyer and Buyer desires to purchase from Seller certain
assets and liabilities related to the Business listed in this Agreement.
Now, therefore, in consideration of the mutual covenants, representations, and
warranties in this Agreement, the parties make the following agreement:


ARTICLE 1


PURCHASE AND SALE OF ASSETS


1.1 Purchase and Sale of Assets. Except as set forth in Article 1.2, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, on the
Closing Date, all of Seller’s right, title, and interest in and to the following
assets of Seller used in the operation of the Business (the “Assets”):
 
(a) All customer contracts, agreements, warranties, and other customer rights or
agreements, written or oral, related to the operation of the Business and all
Business leases and other agreements;

 
  (b) All lists (in written or electronic format) of past, present or potential
applicants with Seller in the Business, including all files, information and
computer records related thereto;

 
  (c) All lists (in written or electronic format) of past, present or potential
customers of Seller in the   Business, including all files, information and
computer records related thereto;

 
(d) if all business development information, databases, price lists and pricing
records, copies of accounting records, rate records, sales literature, technical
literature, information and know-how, and any other books, documents,
instruments and records, in each case used in the operation of the Business;

(e) All goodwill associated with the Business;
 
   (f) The prepaid expenses (excluding any prepaid taxes) and deposits of the
Business as of the    Closing  Date ; and

 
  (g) All rights in favor of Seller under non-competition or non-solicitation
agreements executed in favor of Seller by any of Seller’s current or past
employees, if any.





1.2 Seller shall convey title to the Assets to Buyer free and clear of all
liens, security interests, and encumbrances of any kind or nature.


1.3 Risk of Loss. Seller assumes all risk of loss or damage to the Assets prior
to the Closing Date. In the event that there is any material loss or damage to
all or any material portion of the Assets prior to the Closing, Buyer may either
terminate this Agreement pursuant to Article 10, or negotiate with Seller for a
proportionate reduction in the Purchase Price to reflect the loss or damage. For
the purposes of this provision, the term “material loss or damage” shall mean
any loss or damage to the Assets with an aggregate cost of Fifty Thousand
Dollars ($50,000).


ARTICLE 2


ASSUMPTION OF LIABILITIES


2.1 Assumption of Liabilities. As of the Closing Date, in addition to any other
liabilities expressly assumed by Buyer under this Agreement, Buyer shall only
assume responsibility for performing and satisfying all of the contractual
obligations and other liabilities of Seller.


2.2 Excluded Liabilities. Except as expressly provided in this Agreement,
including, without limitation, with respect to the Assumed Liabilities, Buyer
shall not assume or become liable for any obligations, commitments, or
liabilities of Seller, whether known or unknown, absolute, contingent, or
otherwise, and whether or not they are related to the Assets (the “Excluded
Liabilities”).




ARTICLE 3


PURCHASE PRICE


3.1 Purchase Price. Subject to the terms and conditions of this Agreement, the
purchase price for the Assets shall be One Hundred Fourteen Thousand US Dollars
($114,000) (“Purchase Price”). The Purchase Price shall be paid to Seller in
cash or common stock of the Buyer or the combination.




ARTICLE 4


CLOSING
4.1 Time and Place of Closing. The Closing for the purchase and sale of the
Assets (“Closing” or “Close”) will take place at Vancouver, British Columbia,
Canada, on April 1, 2009, or at such other time and place as the parties may
mutually agree (the “Closing Date”). At the Close, Seller will transfer and
convey title to the Assets and the Assumed Liabilities to Buyer, and Buyer will
assume the Assumed Liabilities, as provided in this Agreement.


4.2 Seller’s Closing Obligations. At the Close, Seller shall execute,
acknowledge, and deliver, as appropriate, each of the following items:


(a) A duly executed bill of sale (the “Bill of Sale”), in substantially the form
attached as Exhibit A and incorporated herein by reference, conveying to Buyer
all of Seller’s right, title, and interest in and to the Personal Property.


(b) A duly executed assignment of all Contracts (the “Assignment of Customer
Contracts, Agreements, and Arrangements”), in substantially the form attached as
Exhibit B and incorporated herein by reference, pursuant to which Seller shall
assign to Buyer all of its right, title, and interest in and to, and Buyer shall
accept and assume all of Seller’s obligations in respect of, the Contracts and
the other Assumed Liabilities.


(c) All other deeds, bills of sale, warranty deeds, assignments, endorsements,
licenses, and other good and sufficient instruments and documents of conveyance
and transfer as shall be necessary and effective to transfer, convey, and assign
to Buyer at the Closing all of Seller’s right, title, and interest in and to the
Assets, free and clear of any liens or encumbrances, other than any Permitted
Liens.


4.3 Buyer’s Closing Obligations. At the Closing, Buyer shall execute (or cause
to be executed), acknowledge, and deliver, as appropriate, each of the following
items:


(a) The Payment provided for in Article 3.1.
 
(b) A duly executed Assignment of Customer Contracts, Agreements, and
Arrangements, pursuant to which Seller shall assign to Buyer all of its right,
title, and interest in and to, and Buyer shall accept and assume all of Seller’s
obligations in respect of, the Contracts.

 
(c) All other instruments and documents necessary to consummate the transactions
contemplated by this Agreement.







ARTICLE 5


SELLER’S REPRESENTATIONS AND WARRANTIES


5.1 Seller’s Representations and Warranties. Seller makes the following
representations and warranties to Buyer, each of which is true and correct as of
the Effective Date and as of the Closing Date:


(a) Each of CYTV and 1st Light is a corporation in good standing under the laws
of the state of its incorporation.


(b) Seller has full legal power and authority to enter into, deliver and perform
this Agreement, and this Agreement constitutes Seller’s valid and binding
obligation, enforceable in accordance with its terms, except to the extent that
such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally, and (ii) is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(c) The execution and delivery of this Agreement does not conflict with,
violate, or constitute a default under the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party.


(d) There are no actions, suits, proceedings, or claims now pending, or, to the
best of Seller’s knowledge, threatened against Seller or the Assets that would
cause a Material Adverse Effect.


(e) Seller has good and marketable title to the Assets free and clear of all
liens, charges, and encumbrances, and any contractual requirement to obtain the
consent of a party to a Contract that is being assigned hereunder.


(f) To the best of Seller’s knowledge, all of the Contracts are in full force
and effect, have been duly executed by the parties, and neither Seller nor any
other party is in material default under any Contract, nor has Seller knowledge
that any party to any of these agreements intends to cancel or terminate any of
these Contracts.


(g) To the best of Seller’s knowledge, each agreement, instrument, or license
with respect to the Intangible Property is in full force and effect, and neither
Seller nor any other party is in material default under any such agreements.


(h) Seller is not a party to, or otherwise bound by, any collective bargaining
agreement, multi-employer pension fund, or other labor union agreement with
respect to any person(s) employed by Seller in connection with its operation of
the Business.


(i)  
 Seller is in material compliance with all federal, state, and local laws and
regulations with respect    to the operation of the Business.





ARTICLE 6


BUYER’S REPRESENTATIONS AND WARRANTIES


6.1 Buyer’s Representations and Warranties. Buyer makes the following
representations and warranties to Seller, each of which is true and correct as
of the Effective Date and as of the Closing Date:


(a) Buyer is a public company, duly organized, validly existing, and in good
standing under the laws of the state of its organization.


(b) Buyer has full legal power and authority to enter into, deliver and perform
this Agreement and the Notes, and this Agreement and the Notes constitute the
valid and binding obligations of Buyer, enforceable in accordance with their
terms, except to the extent that such enforceability (i) may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally, and (ii) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(c) There is no action, suit, proceeding, or claim pending, or, to the best of
Buyer’s knowledge, threatened, against Buyer that would affect Buyer’s ability
to fulfill Buyer’s obligations under this Agreement or the Notes.


(d) No other action, consent or approval on the part of Buyer is necessary to
authorize Buyer’s due and valid execution, delivery and performance of this
Agreement and the Notes.


(e) The execution and delivery of this Agreement and the Notes and the
performance by Buyer of its obligations hereunder and there under (i) do not and
will not conflict with or violate any provision of the operating agreement or
similar organizational documents of Buyer, and (ii) do not and will not
(a) result in a violation of, or (b) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative,
arbitration or governmental body or other third party pursuant to, any law,
statute, rule, regulation, judgment, decree, contract, agreement, license or
instrument to which Buyer is subject or by which any of its assets are bound.


ARTICLE 7


COVENANTS


7.1 Further Assurances Prior to Closing. Seller and Buyer shall, prior to
Closing, execute any and all documents and perform any and all acts reasonably
necessary, incidental, or appropriate to effect the transactions contemplated by
this Agreement.


7.2 Notification of Changed Circumstances. At any time after the Effective Date
and prior to the Closing, if either party becomes aware of any fact or
circumstance that would change a representation or warranty made under this
Agreement such that it would cause a Material Adverse Effect, the party with
knowledge of those facts shall notify the other in writing as soon as possible
after the discovery of the fact or circumstance.


7.3 Client Information Database. Buyer will have the right to copy all employee
and client information related to the Business from Seller’s database.


ARTICLE 8


CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER


8.1 Buyer’s Conditions. The obligation of Buyer to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing Date, of each of the following conditions:
(a) The representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date.


(b) Seller shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Seller on or prior to the Closing Date.


(c) No injunction or restraining order shall be in effect which forbids or
enjoins the consummation of the transactions contemplated by this Agreement, no
proceedings for such purpose shall be pending, and no federal, state, local or
foreign statute, rule or regulation shall have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby.


(d) The Assets shall be in substantially the same condition on the Closing Date
as on the Effective Date, and there shall be no material loss or damage to the
Assets prior to the Closing.


(e) Seller shall have obtained the Required Consents.


(f) All liens, claims, charges, security interests, pledges, assignments, or
encumbrances relating to the Assets that are not Permitted Liens shall be
satisfied, terminated, and discharged by Seller, and evidence reasonably
satisfactory to Buyer and its counsel of the satisfaction, termination, and
discharge shall be delivered to Buyer.


(g) Seller shall have delivered the documents required by Article 4.2, each duly
executed as indicated therein, and such other documents as Buyer or its counsel
may reasonably request to evidence the transactions contemplated hereby.


8.2 Failure to Satisfy Buyer’s Conditions. Any of Buyer’s conditions precedent
may be waived in whole or in part by Buyer in writing at any time on or before
the Closing Date. In the event all Buyer’s conditions precedent have not been
waived by Buyer or satisfied in full on or before the Closing Date, Buyer may
elect to terminate this Agreement as provided in Article 10.


ARTICLE 9


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


9.1 Seller’s Conditions. The obligation of Seller to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing Date, of each of the following conditions:
(a) The representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date.


(b) Buyer shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Buyer on or prior to the Closing Date.


(c) No injunction or restraining order shall be in effect which forbids or
enjoins the consummation of the transactions contemplated by this Agreement, no
proceedings for such purpose shall be pending, and no federal, state, local or
foreign statute, rule or regulation shall have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby.


(d) Buyer shall have delivered (or cause to be delivered) the documents and
payments required by Article 4.3, each duly executed as indicated therein (as
appropriate), and such other documents as Seller or its counsel may reasonably
request to evidence the transactions contemplated hereby.


9.2 Failure to Satisfy Seller’s Conditions. Any of Seller’s conditions precedent
may be waived in whole or in part by Seller in writing at any time on or before
the Closing Date. In the event that all of Seller’s conditions precedent have
not been waived by Seller or satisfied in full on or before the Closing Date,
Seller may elect to terminate this Agreement as provided in Article 10.


ARTICLE 10


TERMINATION


10.1 Termination. This Agreement may be terminated as follows:
(a) By the mutual consent of Buyer and Seller at any time prior to Closing.


(b) By Buyer at any time prior to the Closing as expressly provided in this
Agreement, or if any condition precedent to Buyer’s obligations set forth in
Article 8 has not been satisfied in full or previously waived by Buyer in
writing, at or prior to Closing.


(c) By Seller at any time prior to the Closing as expressly provided in this
Agreement, or if any condition precedent to Seller’s obligations set forth in
Article 9 has not been satisfied in full or previously waived by Seller in
writing, at or prior to Closing.


10.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of this Article 10 prior to the Closing, this
Agreement shall become void and have no effect, without any liability on the
part of any of the parties.


10.3 Remedies Cumulative. The remedies set forth in this Agreement are
cumulative and not exclusive of any other legal or equitable remedy otherwise
available to any party.


10.4 Effectiveness of Confidentiality Agreement. In the event of a Termination,
the Confidentiality Agreement in connection with this transaction shall remain
in force.


ARTICLE 11


GENERAL PROVISIONS


11.1 Assignment. The respective rights and obligations of the parties to this
Agreement may not be assigned by any party without the prior written consent of
the other, which consent may not be unreasonably withheld or delayed.


11.2 Successors and Assigns. The terms and provisions of this Agreement shall be
binding on and inure to the benefit of the permitted successors and permitted
assigns of the parties.


11.3 Entire Agreement. This Agreement (including the Exhibits attached hereto)
and the Confidentiality Agreement constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements, oral and written, between the parties hereto with respect to
the subject matter of this Agreement.


11.4 Modification and Waiver. This Agreement may not be amended, modified, or
supplemented except by written agreement signed by the party against which the
enforcement of the amendment, modification, or supplement is sought. No waiver
of any of the provisions of this Agreement shall be deemed, or shall constitute,
a waiver of any other provision. No waiver shall be binding unless executed in
writing by the party making the waiver.


11.5 Attorney Fees. If any legal action or other proceeding is brought to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to recover reasonable attorney fees and other costs incurred in the action or
proceeding, in addition to any other relief to which the prevailing party may be
entitled.  


11.6 Fees and Expenses. Except as otherwise specifically provided in this
Agreement, Seller and Buyer shall pay their own fees and expenses in connection
with the negotiation and consummation of the transactions contemplated by this
Agreement.


11.7 Notices. All notices, requests, demands, and other communications required
by this Agreement shall be in writing and shall be (a) delivered in person,
(b) mailed by first class registered or certified mail, (c) sent by a nationally
recognized overnight courier for next business day delivery or (d) delivered by
facsimile transmission, as follows, or to such other address as a party may
designate to the other in writing:



             
(i) If to Seller:
 
First Light Resources Inc.
­2323 Passingham Dr
Sarnia, Ont.  N7T7H4
 
   
(ii) If to Buyer:
 
China YouTV Corp.
8/F, MeiLinDaSha, Ji2, GongTi Road, East,
Beijing, China
 



If delivered personally or by courier, the date on which the notice, request,
instruction, or document is delivered shall be the date on which the delivery is
made, and if delivered by facsimile transmission or mail as aforesaid, the date
on which the notice, request, instruction, or document is received shall be the
date of delivery.


11.8 Headings. All Article headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement, and shall
not in any way affect the meaning or interpretation of this Agreement.   


11.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one counterpart has been signed by each party and
delivered to the other party hereto.


11.10 Time of Essence. Time shall be of the essence with respect to the
obligations of the parties to this Agreement.


11.11 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of British Columbia.


11.12 Severability. In the event that any provision of this Agreement is deemed
to be invalid, illegal, or unenforceable, all other provisions of the Agreement
that are not affected by the invalidity, illegality, or unenforceability will
remain in full force and effect.
In witness whereof, the duly authorized representatives of the parties hereto
executed this Agreement as of the Effective Date.


China YouTV Corp., a Nevada corporation

     
/s/ Jie Wang
   
 
Jie Wang
Chief Executive Officer
   



First Light Resources Inc., an Ontario corporation

     
/s/  Ken Percival
   
 
Ken Percival
Chief Executive Officer
   

 
 
 
LIST OF EXHIBITS
Exhibit A — Bill of Sale
Exhibit B — Assignment of Customer Contracts, Agreements, and Arrangements




Exhibit A


BILL OF SALE


This Bill of Sale is (“Bill of Sale”) is made and entered into by and between
First Light Resources Inc., an Ontario corporation (“1st Light”), and China
YouTV Corp., a Nevada company, (“Buyer”).


RECITALS


A. 1st Light and Buyer have entered into an Asset Purchase and Sale Agreement,
dated as of April 1, 2009 (the “Agreement”), pursuant to which Seller is selling
to Buyer the Assets.


B. Pursuant to the terms of the Agreement, Seller desires to convey, remise,
release, and quitclaim to Buyer, all of Seller’s right, title, and interest in
and to the Personal Property.


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, 1st Light and Buyer hereby agree as follows:


1. Defined Terms. Unless otherwise defined in this Bill of Sale, all capitalized
terms shall have the meanings given to them in the Agreement.


2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding on, successors and assigns of the parties.


3. Counterparts and Facsimile Signatures. This Assignment may be executed in any
number of counterparts and by facsimile signature, each of which shall be deemed
an original. The counterparts shall together constitute only one agreement.


4. Conflicts. This Assignment is made subject to the terms and conditions of the
Agreement. In the event of a conflict between the provisions of this Assignment
and the provisions of the Agreement, the provisions of the Agreement shall
prevail. Whereof, the parties have executed this Bill of Sale as of date first
set forth above.


China YouTV Corp., a Nevada corporation

     
/s/ Jie Wang
   
 JI
Jie Wang
Chief Executive Officer
   



First Light Resources Inc., an Ontario corporation

     
/s/  Ken Percival
   
 
Ken Percival
Chief Executive Officer
   

 

 
 
Exhibit B
 
ASSIGNMENT OF CUSTOMER CONTRACTS, AGREEMENTS, AND ARRANGEMENTS


This Assignment of Customer Contracts, Agreements, and Arrangements (this
“Assignment”) is made and entered into by and between First Light Resources
Inc., an Ontario corporation, and China YouTV Corp., a Nevada company,
(“Assignee”).


RECITALS


A. Assignor and Assignee have entered into an Asset Purchase and Sale Agreement,
dated as of April 1, 2009 (the “Agreement”), pursuant to which Assignor is
selling to Assignee the Assets.


B. Assignor is a party to certain Contracts.


C. Pursuant to the terms of the Agreement, Assignor desires to assign Assignor’s
rights, title, and interest in and to the Contracts to Assignee, and Assignee
desires to accept the assignment and assume all of the obligations associated
with the Contracts.


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:


1. Defined Terms. Unless otherwise defined in this Assignment, all capitalized
terms shall have the meanings given to them in the Agreement.


2. Assignment of Contracts. Assignor hereby conveys, contributes, assigns, sets
over and transfers to Assignee all of Assignor’s right, title, and interest in
and to the Contracts, subject to, in the case of any Contract that requires
consent to assignment, the receipt of the required consent.


3. Acceptance of Assignment and Obligations. Assignee hereby assumes and agrees
to pay, perform and discharge if, as and when due in accordance with the terms
thereof the Contracts.


4. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding on, successors and assigns of the parties.


5. Counterparts and Facsimile Signatures. This Assignment may be executed in any
number of counterparts and by facsimile signature, each of which shall be deemed
an original. The counterparts shall together constitute only one agreement.


6. Conflicts. This Assignment is made subject to the terms and conditions of the
Agreement. In the event of a conflict between the provisions of this Assignment
and the provisions of the Agreement, the provisions of the Agreement shall
prevail.


7. Governing Law. This Assignment shall be governed by and construed under the
laws of the State of British Columbia.


In witness whereof, the parties have executed this Assignment as of the date
first set forth above.


China YouTV Corp., a Nevada corporation

     
/s/ Jie Wang
   
 
Jie Wang
Chief Executive Officer
   



First Light Resources Inc., an Ontario corporation

     
/s/  Ken Percival
   
 
Ken Percival
Chief Executive Officer
   

 
 
 


 
 
 

